[MHM Final] [Translation] Filed Document: SEMI-ANNUAL REPORT Filed with: Director of Kanto Local Finance Bureau Filing Date: August 31, 2009 Fiscal Year: During the Fifteenth Term (From December 1, 2008 to May 31, 2009) Name of the Reporting Fund: PUTNAM HIGH YIELD ADVANTAGE FUND Name of the Issuer: PUTNAM HIGH YIELD ADVANTAGE FUND Name of Representative: Charles E. Porter Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Reporting Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection Not applicable. I. STATUS OF INVESTMENT PORTFOLIO OF THE FUND (1) Diversification of Investment Fund: (As of the end of June, 2009) Total Investment Ratio Types of Assets Name of Country U.S. Dollars (%) Corporate Bonds United States 453,858,351 71.58 Canada 18,441,256 2.91 Bermuda 11,013,125 1.74 Ireland 4,481,396 0.71 United Kingdom 3,508,797 0.55 France 2,743,234 0.43 Jamaica 2,411,650 0.38 Singapore 1,913,920 0.30 Cayman Islands 1,112,681 0.18 Netherlands 798,025 0.13 Denmark 439,075 0.07 Sub-total 500,721,510 78.97 Senior Loans United States 62,343,586 9.83 Singapore 827,231 0.13 Netherlands 513,692 0.08 Sub-total 63,684,509 10.04 Short-term United States 30,762,311 4.85 Convertible Bonds United States 16,334,558 2.58 Switzerland 1,427,625 0.23 Luxembourg 782,750 0.12 Sub-total 18,544,933 2.92 Asset Backed Cayman Islands 2,570,025 0.41 Foreign Government Bonds Argentina 628,000 0.10 U.S. Government and Abency Obligations United States 552,194 0.09 Collateralized mortgage obligations United States 403,714 0.06 U.S. Teasury Obligations United States 127,666 0.02 Cash, Deposit and Other Assets (After deduction of liabilities 16,076,925 2.54 Total 634,071,787 100.00 (Net Asset Value) JPY (JPY60,877 million) Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: The exchange rate of U.S. Dollars ("dollar" or "$") into Japanese Yen is JPY 96.01 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer of The Bank of Tokyo-Mitsubishi UFJ, Ltd. on June 30, 2009. The same applies hereinafter. - 2 - Note 3: In this report, money amounts and percentages have been rounded. Therefore, there are cases in which the amount for the "total" column is not equal to the aggregate amount. Also, conversion into other currencies is done simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this report, there are cases in which figures for the same information differ from each other. (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M Shares) Record of changes in net assets at the end of each of during the one year period up to and including the end of June, 2009 is as follows: Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2008 End of July 232,917 22,362 5.65 542 August 229,306 22,016 5.64 541 September 209,122 20,078 5.23 502 October 174,200 16,725 4.44 426 November 155,249 14,905 4.05 389 December 158,695 15,236 4.17 400 2009 End of January 165,408 15,881 4.38 421 February 158,004 15,170 4.26 409 March 156,723 15,047 4.31 414 April 167,818 16,112 4.68 449 May 173,087 16,618 4.88 469 June 174,450 16,749 4.99 479 (b) Record of Distributions Paid (Class M Shares) Distributions (July 1, 2008 to the end of June, 2009) paid per share (Class M Shares): US$0.43 (JPY 41) Record of distribution paid (Class M Shares) at the end of each month during the period from July 2008 up to and including June 2009 is as follows: - 3 - Net Asset Value per Share Ex-dividend Dividend as of the Ex-dividend Date Month/Year Date Dollar Yen Dollar Yen 2008 End of July 21-Jul-08 0.034 3.264 5.67 544 August 19-Aug-08 0.034 3.264 5.63 541 September 19-Sep-08 0.034 3.264 5.50 528 October 21-Oct-08 0.034 3.264 4.50 432 November 19-Nov-08 0.034 3.264 4.17 400 December 19-Dec-08 0.054 5.185 3.96 380 2009 End of January 20-Jan-09 0.034 3.264 4.33 416 February 19-Feb-09 0.034 3.264 4.35 418 March 19-Mar-09 0.034 3.264 4.21 404 April 21-Apr-09 0.034 3.264 4.53 435 May 19-May-09 0.034 3.264 4.77 458 June 19-Jun-09 0.034 3.264 4.97 477 (c) Record of Changes in Annual Return (Class M Shares): Record of changes in net assets during the one year period up to and including the end of June, 2009 is as follows: Annual Return 7/1/08 - 6/30/09 - 4.82 % (Note) Annual Return (%) 100 x {[(Ending NAV * A) / Beginning NAV)  1} "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that the Beginning NAV means net asset value per share on the end of June, 2008 and the Ending NAV means net asset value per share on the end of June, 2009. II. FINANCIAL CONDITIONS OF THE FUND [Translation of Unaudited Semi-annual Accounts will be attached to the Japanese version of the Semi-annual Report.] - 4 - III RECORD OF SALES AND REPURCHASES (Class M Shares) Record of sales and repurchases during one year period up to and including the end of June, 2009 and number of outstanding shares of the Fund as of the end of June, 2009 are as follows: Number of Number of Number of Out- Shares Sold Shares Redeemed standing Shares Worldwide 1,739,408 8,634,720 34,952,894 (In Japan) (1,521,910) (8,365,340) (33,798,286) - 5 - IV. OUTLINE OF THE MANAGEMENT COMPANY Outline of the Investment Management Company (Putnam Investment Management, LLC): (1) Amount of Capital Stock: (i) Member's Equity (as of the end of June, 2009) $62,063,216   Unaudited. (ii) Number of authorized shares of capital stock: Not applicable. (iii) Number of outstanding shares of capital stock: Not applicable. (2) Description of Business Lines and Business Operation Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of June, 2009, Investment Management Company managed, advised, and/or administered the following 103 funds and fund portfolios (having an aggregate net asset value of nearly $54.6 billion): (As of the end of June, 2009) Name of Principal Characteristics Number of the Total Net Asset Value Country Funds ($ million) Closed-end bond fund 5 $2,323.64 Open-end balanced fund 15 $13,856.41 U.S.A. Open-end bond fund 34 $18,789.30 Open-end equity fund 49 $19,637.35 Total 103 $54,606.70 (3) Miscellaneous Regulated Matters and Litigations: In late 2003 and 2004, the Investment Management Company settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from the Investment Management Company to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against the Investment Management Company and, in a limited number of cases, some Putnam funds. The Investment Management Company believes that these lawsuits will have no material adverse effect on the funds or on the Investment Management Company's ability to provide investment management - 6 - services. In addition, the Investment Management Company has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Except for the above, nothing which has or which would have, a material adverse effect on the Investment Management Company has occurred which is required to be disclosed and has not been disclosed as of the filing date. V. OUTLINE OF THE FINANCIAL STATUS OF THE INVESTMENT MANAGEMENT COMPANY [Translation of Unaudited Semi-annual Accounts of the Investment Management Company will be attached to the Japanese version of the Semi-annual Report.] [Translation] Filed Document: AMENDMENT TO SECURITIES REGISTRATION STATEMENT Filed with: Director of Kanto Local Finance Bureau Filing Date: August 31, 2009 Name of the Issuer: PUTNAM HIGH YIELD ADVANTAGE FUND Name of Representative: Charles E. Porter Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Public Offering or Sale for Registration Name of the Fund Making Public PUTNAM HIGH YIELD ADVANTAGE FUND Offering or Sale of Foreign Investment Fund Securities: Aggregate Amount of The maximum amount expected to be sold is Foreign Investment Fund Securities 1.7 billion U.S. dollars (JPY 163.2 billion). to be Publicly Offered or Sold: Note: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00 JPY 96.01 the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on June 30, 2009. Places where a copy of this Amendment to Securities Registration Statement is available for Public Inspection Not applicable. I. Reason For Filing This Amendment to Securities Registration Statement: This statement purports to amend and update the relevant information of the Securities Registration Statement ("SRS") filed on May 8, 2009 due to the fact that the aforementioned Semi-annual Report was filed today and due to the fact that there is the matters to be modified. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. Contents of the Amendments: 1. Due to the Fact that the aforementioned Semi-annual Report: Part II. INFORMATION CONCERNING THE FUND The following matters in the original Japanese SRS are amended to have the same contents as those provided in the following items of the aforementioned Semi-annual Report: Before amendment After amendment [Original Japanese SRS] [Aforementioned Semi-annual Report] I. Description of the Fund 1. Nature of the Fund IV. OUTLINE OF THE MANAGEMENT (2) Structure of the Fund COMPANY C. Putnam Investment Management, LLC (1) Amount of Capital Stock (e) Amount of Member's Equity (i) Member's Equity (i) Member's Equity 5. Status of Investment Portfolio I. Status of Investment Portfolio of the Fund (1) Diversification of Investment Portfolio (1) Diversification of Investment Portfolio (3) Results of Past Operations (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M (a) Record of Changes in Net Assets (Class M Shares) Shares) (Regarding the amounts as at the end of (Regarding the amounts as at the end of each month during one-year period from, each month during one-year period from, and including, the latest relevant date and including, the latest relevant date appertaining to the filing date of the appertaining to the filing date of the original Japanese SRS) afore-mentioned Semi-annual Report) (b) Record of Distributions Paid (Class M (b) Record of Distributions Paid (Class M - 2 - Shares) Shares) (Regarding the dividends paid each month (Regarding the dividends paid each month during one-year period up to the latest during one year period up to the latest relevant date of the original Japanese relevant date of the afore-mentioned SRS) Semi-annual Report) (c) Record of Annual Return (Class M Shares) (c) Record of Annual Return (Class M Shares) (The record of annual return during one year period up to the latest relevant date of the afore-mentioned Semi-annual Report is added.) Part III. DETAILED INFORMATION CONCERNING THE FUND With respect to Section IV. the Financial Conditions of the Fund in the original SRS, Item II. Financial Conditions of the Fund in the aforementioned Semi-annual Report is added to the original SRS. V. Record of Sales and Repurchases (Class M III. Record of Sales and Repurchases (Class M Shares) Shares) (The record of sales and repurchases during one year period up to the latest relevant date of the afore-mentioned Semi-annual Report is added.) Part IV. SPECIAL INFORMATION I. Outline of the Investment Management IV. Outline of the Management Company Company 2. Summary of Business Lines and Business (2) Summary of Business Lines and Business Operation Operation 5. MISCELLANEOUS (3) Miscellaneous (5) Litigation, etc. (The description under the "Miscellaneous" is added.) With respect to Section 3.B. the Financial Conditions of the Investment Management Company in the original SRS, Item V. Outline of the Financial Status of the Investment Management Company in the aforementioned Semi-annual Report is added to the original SRS. - 3 - 2. Due to the fact that there are the matters to be modified: PART III. DETAILED INFORMATION CONCERNING THE FUND III. MANAGEMENT AND ADMINISTRATION 2. INFORMATION CONCERNING THE RIGHTS OF SHAREHOLDERS, ETC. (4) Jurisdiction: [Before Amendment] Limited only to litigation brought by Japanese investors regarding transactions relating to (3) B. above, the Fund has agreed that the following court has jurisdiction over such litigation and the Japanese law is applicable thereto: Tokyo District Court 1-4, Kasumigaseki 1-chome Chiyoda-ku, Tokyo [After Amendment] The Fund acknowledges that the following court shall have jurisdiction over litigations related to transactions in the Shares of the Fund acquired by Japanese investors: Tokyo District Court 1-4, Kasumigaseki 1-chome Chiyoda-ku, Tokyo Enforcement proceedings of a final and definitive judgement on such litigation will be conducted in accordance with the applicable laws of the relevant jurisdiction.
